DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et al (US 2017/0009948).  
Regarding claim 1, Yagi discloses a projection structure comprising: a first support (6,4,5), a lens assembly 20, a film portion (at least 32), a light source 10, a motor 51, a control portion 70, and a second support (at least 2), wherein the light source 10, the film portion 32 and the lens assembly 20 form a projection light path, the 
Regarding claim 9, the control portion 70 in Yagi is configured to receive input information, thereby triggering a corresponding control signal and output the control signal to the motor 51 and/or light source 10 (see at least paras [0104]-[0105]; control portion sends signal to motor and light source upon receiving information to improve visibility of road signs and position film 32 in optical path).  
Regarding claim 10, the control portion in Yagi may (Examiner note: the recitation “may” does not require that the ensuing functionality actually occur; in other words Applicant is not positively claiming a limitation) obtain at least one of the following pieces of information: film position information; vehicle speed information; and vehicle operation information (see at least paras [0104]-[0105]).  
Regarding claim 11, the control portion in Yagi may (Examiner note: the recitation “may” does not require that the ensuing functionality actually occur; in other words Applicant is not positively claiming a limitation) obtain sensing input information 
Regarding claim 12, Yagi discloses a method comprising: controlling, by the control portion 70, the motor 51 and the light source 10 such that the motor is in a stop state when the light source 10 emits a light beam (see at least Figure 8 and paragraphs [0101]-[0105]).  
Regarding claim 17, Yagi discloses a vehicle lamp comprising the projection structure according to claim 1 (see at least Figure 8 and paragraphs [0101]-[0105]).  
Regarding claim 18, Yagi discloses a vehicle comprising the vehicle lamp according to claim 17 (see at least Figure 8 and paragraphs [0101]-[0105]).  
Claims 1-6, 9-12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClelland et al (US 2017/0158120).  
Regarding claim 1, McClelland discloses a projection structure comprising: a first support (at least 108), a lens assembly (at least 78; alternatively collective 68,78), a film portion (generally 36; particularly the “transparent or semi-transparent panels that can be disposed within any of the holes 122” of element 36; see at least para [0060] and Figs. 2-7), a light source (at least 64), a motor (lower portion of 123), a control portion (generally 62, see para [0030] which describes function to control at least light source 64), and a second support (at least 118; alternatively collective 118,28), wherein the light source, the film portion and the lens assembly  form a projection light path, the film portion 36 being driven by the motor to rotate; the lens assembly 78 comprising at least one lens, the at least one lens is accommodated in the first support 108, the control portion being configured to control the motor and/or the light source; the second support 
Regarding claim 2, the projection structure in McClelland further comprises a transmission mechanism (see Fig. 7 and top portion of 123 which holds panel 36; or alternatively panel 36 itself which holds film panels within holes 122), wherein the film portion, via the transmission mechanism, is driven by the motor to rotate; the second support is configured to support the transmission mechanism and the first support.  
Regarding claim 3, the first support 118 in McClelland further comprises an optical channel 68 and an accommodating portion 110 for accommodating the optical channel, the optical channel being configured to collimate a light beam from the light source 64 as a collimated light beam and cause the collimated light beam to penetrate the film portion 36 (see at least Figures 4-7 and paragraphs [0035]-[0039]).
Regarding claim 4, the lens assembly 78 in McClelland comprises at least one rear lens (any of 80,82,84), the at least one rear lens being positioned between the film portion 36 and a projection output port 32 (see at least Figures 4-7 and paragraphs [0041]-[0043]).
Regarding claim 5, the lens assembly (68,78) in McClelland comprises at least one front lens 68 and at least one rear lens (any of 80,82,84), the front lens 68 being positioned between the light source and the film portion 36, the at least one rear lens (80,82,84) being positioned between the film portion 36 and a projection output port 32 (see at least Figures 4-7 and paragraphs [0035]-[0043]).  

Regarding claim 9, the control portion 34 in McClelland is configured to receive input information, thereby triggering a corresponding control signal and output the control signal to the motor 123 and/or light source 64 (see at least para [0030] which teaches control portion 34 receives instructions to selectively illuminate the light source and/or vary the intensity of the light source).  
Regarding claim 10, the control portion in McClelland may (Examiner note: the recitation “may” does not require that the ensuing functionality actually occur; in other words Applicant is not positively claiming a limitation) obtain at least one of the following pieces of information: film position information; vehicle speed information; and vehicle operation information.
Regarding claim 11, the control portion in McClelland may (Examiner note: the recitation “may” does not require that the ensuing functionality actually occur; in other words Applicant is not positively claiming a limitation) obtain sensing input information from an infrared sensor, the infrared sensor being configured to detect one or more specific positions on the film portion.  

Regarding claim 14, the method in McClelland further comprises calibrating a position of the motor based on a detected start position of the film position (see at least Figure 7 and paragraph [0067] which describes use of indexer 126 to recognize the position of the film 36 and operate the motor and light source accordingly).
Regarding claim 17, McClelland discloses a vehicle lamp comprising the projection structure according to claim 1 (Figures 1-7 and paragraphs [0022]-[0067]).  
Regarding claim 18, McClelland discloses a vehicle comprising the vehicle lamp according to claim 17 (Figures 1-7 and paragraphs [0022]-[0067]).  
Regarding claim 19, the first support 118 in McClelland further comprises an optical channel 68 and an accommodating portion 110 for accommodating the optical channel, the optical channel being configured to collimate a light beam from the light source 64 as a collimated light beam and cause the collimated light beam to penetrate the film portion 36 (see at least Figures 4-7 and paragraphs [0035]-[0039]).
Regarding claim 20, the lens assembly (68,78) in McClelland comprises at least one front lens 68 and at least one rear lens (any of 80,82,84), the front lens 68 being positioned between the light source and the film portion 36, the at least one rear lens (80,82,84) being positioned between the film portion 36 and a projection output port 32 (see at least Figures 4-7 and paragraphs [0035]-[0043]).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al (US 2017/0158120).  
Regarding claims 7-8, McClelland does not specifically teach that the motor 123 be a step motor where the step angle corresponds to the number of films used in the film portion 36.  However, the use of step motors is common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the motor 123 in McClelland be a step motor in order to precisely align the film portions (panels within 122) with the optical axis of the light source 64 to achieve the desired light projection display pattern and configuration.  
Regarding claim 12, McClelland disclosed a method for controlling projection that involves controlling, by the control portion, the motor 123 and the light source 64 (see at least Figures 1-7 and paragraphs [0022]-[0067]) but does not specifically teach that the motor be in a stop state when the light source 64 emits a beam.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the motor be in a stop state when the light source emits a beam in order to provide a continuous light projection pattern rather than an animated, moving pattern for a desired light effect.  
. 

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875